 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT

 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11 ROBERT F. OLEA, JR.,                     No. 5:20-cv-00999-PVC
12
                Plaintiff,                  JUDGMENT OF REMAND
13
14                     v.

15 ANDREW SAUL, Commissioner of
16 Social Security,
17              Defendant.
18
19        The Court having approved the parties’ Stipulation to Voluntary Remand
20 Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
21 (“Stipulation to Remand”) lodged concurrently with the Judgment of Remand, IT
22 IS HEREBY ORDERED, ADJUDGED AND DECREED that the above
23 captioned action is remanded to the Commissioner of Social Security for further
24 proceedings consistent with the terms of the Stipulation to Remand.
25
26 DATED: May 28, 2021
                                         HON. PEDRO V. CASTILLO
27                                       UNITED STATES MAGISTRATE JUDGE
28
